NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0090n.06

                                           No. 12-3066
                                                                                        FILED
                          UNITED STATES COURT OF APPEALS
                                                                                    Jan 24, 2013
                                                                              DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                             )
                                                      )
       Plaintiff-Appellee,                            )
                                                      )     ON APPEAL FROM THE
v.                                                    )     UNITED STATES DISTRICT
                                                      )     COURT FOR THE NORTHERN
MATTHEW JOHNSON,                                      )     DISTRICT OF OHIO
                                                      )
       Defendant-Appellant.                           )
                                                      )


       BEFORE: BOGGS, ROGERS, and STRANCH, Circuit Judges.


       PER CURIAM. Matthew Johnson, a federal prisoner, appeals the sentence imposed

following his 2011 guilty plea to charges of being a felon in possession of a firearm and possession

with intent to distribute crack cocaine and heroin.

       The presentence report prepared in this case determined that Johnson was a career offender

and that the Guidelines sentencing range was 151 to 188 months. Johnson argued in his sentencing

memorandum that the career-offender designation overstated his criminal history and that thus the

Guidelines range should be reduced to 110 to 137 months. The district court heard argument on this

issue at the sentencing hearing but rejected the request for a downward variance and sentenced

Johnson to 151 months of imprisonment. Additionally, the court terminated the supervised release

from a previous federal conviction, which Johnson was serving at the time he committed the new

offenses, rather than imposing an additional prison term for the violation of supervised release.
No. 12-3066
United States v. Johnson

       On appeal, Johnson argues that his sentence is procedurally unreasonable because the district

court did not consider the pertinent sentencing factors and ignored his argument for lenity.

       We review the sentence imposed in a criminal case for reasonableness. See United States

v. Walls, 546 F.3d 728, 736 (6th Cir. 2008). In this case, Johnson did not raise his arguments that

the court failed to consider the sentencing factors and his argument for lenity below. The district

court was therefore not given an opportunity to correct this purported error, and we are deprived of

a more detailed record to review; therefore, we review only for plain error. United States v.

Simmons, 587 F.3d 348, 356-58 (6th Cir. 2009). Although Johnson argues that the district court did

not provide an opportunity for him to raise these issues, the transcript shows that the court asked if

there were any objections following its announcement of the sentence.

       No plain error is apparent in the district court’s discussion of the sentencing factors. The

court addressed the errors deemed significant by the parties, including the facts of the offense and

the defendant’s criminal history. Because the sentence was within the Guidelines range, no lengthy

discussion of the sentencing factors was necessary. See United States v. Lapsins, 570 F.3d 758, 774

(6th Cir. 2009). The record also makes clear that the court considered Johnson’s argument for lenity.

See United States v. Vonner, 516 F.3d 382, 388 (6th Cir. 2008) (en banc). The district court stated

that it had read Johnson’s sentencing memorandum. After defense counsel argued, the court

summarized counsel’s argument and asked government counsel to respond to it. The district court

also explained why it rejected Johnson’s argument. See United States v. Lalonde, 509 F.3d 750, 770

(6th Cir. 2007) (observing that “[w]hen a defendant raises a particular argument in seeking a lower

sentence, the record must reflect both that the district judge considered the defendant’s argument and

                                                 -2-
No. 12-3066
United States v. Johnson

that the judge explained the basis for rejecting it”). It chose to impose a sentence within the

Guidelines range primarily due to Johnson’s history of several drug and weapon offenses and the fact

that he violated his supervised release on his previous federal conviction, for which the court decided

not to impose an additional sentence.

       Based on this record, Johnson has failed to show that a plain procedural error rendered his

sentence unreasonable. Accordingly, we affirm the district court’s judgment.




                                                 -3-